NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.

Response to Amendment
	The Amendment filed December 9, 2021 has been entered. Claims 1-3, 5-11, and 13-23 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed September 22, 2021. The claims are condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/716275, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding independent claim 1, the limitations “a switch device that is configured to communicate with a plurality of hosts and two or more solid state drives (SSDs), the plurality of hosts including a first host and a second host, the method comprising: receiving, from the first host via a peripheral computer interface express (PCle) interface of the switch device, wherein the first storage access command conforms to a non-volatile memory express (NVMe) protocol and the storage comprises the two or more SSDs; sending, by the switch device, multiple respective second storage access commands to the two or more SSDs based on the first storage access command, including one of i) sending the multiple respective second storage access commands to the two or more SSDs to duplicate data by mirroring or striping the data onto multiple SSDs to provide fault tolerance, and ii) sending the multiple respective second storage access commands to read data, that was written concurrently to the two or more SSDs in association with duplicating the data by mirroring or striping, from the two or more SSDs when one of the SSDs among the two or more SSDs has failed; receiving multiple respective first completions from the two or more SSDs based on the multiple second storage access commands; 
The limitations of independent claim 9, “a switch device that is configured to communicate with a plurality of hosts and two or more solid state drives (SSDs), cause the one or more processors to at least: control the switch device to receive, from a first host among the plurality of hosts...control the switch to send multiple respective second storage access commands to the two or more SSDs based on the first storage access command, including one of i) sending the multiple respective second storage access commands to the two or more SSDs to duplicate data by mirroring or striping the data onto multiple SSDs to provide fault tolerance, and ii) sending the multiple respective second storage access commands to read data, that was written concurrently to the two or more SSDs in association with mirroring or striping, from the two or more SSDs when one of the SSDs among the two or more SSDs has failed; control the switch device to receive multiple respective first completions from the two or more SSDs based on the respective multiple second storage access commands; control the switch device to send a single second completion to the first host via the PCle interface based on the multiple first 
Similarly, independent claim 17 limitations, “multiple submission queues; multiple completion queues; ...send, via the multiple submission queues, a multiple respective second storage access commands to the two or more SSDs based on the first storage access command), including one of i) sending the multiple respective second storage access commands to the two or more SSDs to duplicate data by mirroring or striping the data onto multiple SSDs to provide fault tolerance, and ii) sending the multiple respective second storage access commands to read data, that was written concurrently to the two or more SSDs in association with duplicating the data by mirroring or striping, from the two or more SSDs when one of the SSDs among the two or more SSDs has failed; receive, via the respective completion queues, multiple respective first completions from the two or more SSDs based on the multiple respective second storage access commands; send a single second completion to the first host via the PCle interface based on the multiple first completions received from each of the two or more SSDs; receive a third storage access command from one of the two or more SSDs, the third storage access command including an indication that the third storage access command corresponds to the first host; use the indication included in the third storage access command to determine that the third storage access command corresponds to the first host; remove the indication from the third storage 
The specification provided in application 62/716275 does not include any disclosure to explain the algorithm or steps/procedures taken to perform the claimed limitations. Therefore, the specification does not disclose details such that one of ordinary skill in the art could reasonably conclude that the inventor possessed the claimed subject matter at the time of the filing of application 62/716275. Similarly, the written description of application 62/716275 fails to provide adequate support for the limitations claimed in dependent claims 2-8, 10-16, and 18- 23 because the algorithm or steps/procedures taken to perform the claimed limitations is not disclosed.
		
	Reasons for Allowance
Claims 1-3, 5-11, and 13-23 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0037]-[0038] and Figure 4. 
The examiner agrees with the statements made on pages 11-13 of the Remarks, filed December 9, 2021, and adopts this reasoning. The prior art of Helmick et al. (US 2019/0310913), Yamaguchi et al. (US 2018/0074757), and Shin et al. (US 2008/0104283), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. The prior art, alone or in combination, does not disclose receiving, at the switch device, a third storage access command 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed December 9, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.


	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137